Case 6:18-cv-01598-WWB-EJK Document 57 Filed 06/22/20 Page 1 of 2 PageID 676



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


ERIN JUNIOR,

                    Plaintiff,

v.                                                    Case No: 6:18-cv-1598-Orl-78EJK

INFINITY INSURANCE COMPANY,

                    Defendant.
                                        /

                                        ORDER

      THIS CAUSE is before the Court on Plaintiff’s Unopposed Motion for Preliminary

Approval of Proposed Class Action Settlement (Doc. 44). U.S. Magistrate Judge Embry

J. Kidd submitted a report recommending this Court grant the Motion. (Doc. 56 at 1).

      After an independent de novo review of the record and noting that no parties

objected, this Court agrees with the findings of fact and conclusions of law in the Report

and Recommendation (Doc. 56).

      Therefore, it is ORDERED and ADJUDGED:

          1. The Report and Recommendation (Doc. 56) is ADOPTED and

             CONFIRMED and incorporated into this Order.

          2. Plaintiff’s Unopposed Motion for Preliminary Approval of Proposed Class

             Action Settlement (Doc. 44) is GRANTED. The Class Action Settlement

             Agreement is APPROVED (Doc. 44-1), and the proposed Order

             Preliminarily Approving Settlement and Directing Notice to the Class (Doc.

             44-1 at 42–52) is ADOPTED.
Case 6:18-cv-01598-WWB-EJK Document 57 Filed 06/22/20 Page 2 of 2 PageID 677



          3. While the Class Action Settlement Agreement is noticed to the class

             members, the Court will extend the stay on the proceedings. (See Doc. Nos.

             50, 52).

          4. The Clerk of Court is directed to administratively close the case.

          5. The parties shall move to reopen the case and request the stay be lifted

             when seeking final approval of the settlement.

      DONE AND ORDERED in Orlando, Florida on June 22, 2020.




Copies furnished to:

Counsel of Record




                                            2
